Citation Nr: 1738241	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for amputation of the left index finger.

2.  Entitlement to a rating in excess of 10 percent for scarring of the left hand.  

3.  Entitlement to a rating in excess of 10 percent for numbness and weakness of the left third and fourth finger.

4.  Entitlement to a compensable rating for degenerative joint disease of the left hand.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO.

The issues of entitlement to an increased rating for numbness and weakness of the left third and fourth finger, an increased rating for degenerative joint disease of the left hand, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's amputation of the index finger of the minor extremity is rated 20 percent disabling, which is the maximum schedular rating allowable for amputation of the index finger of the minor extremity.   

2.  The Veteran's scarring of the left hand does not result in greater than three painful scars; the scarring is not deep, nonlinear, or unstable, and it does not cause a limitation of motion or other functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for amputation of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2016).

2.  The criteria for a rating in excess of 10 percent for scarring of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in February 2011.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations in March 2011 and February 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not objected to the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in November 2016, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Increased Rating for Amputation of the Left Index Finger

The Veteran sustained an in-service laceration to his left hand that resulted in the eventual amputation of the left index finger, which is the Veteran's minor extremity.  The Veteran filed his claim of entitlement to an increased rating in November 2010.  

The Veteran underwent a VA examination in March 2011, at which time the examiner noted that the Veteran's second metacarpal and index finger had been amputated.  In a February 2014 examination, it was again noted that the Veteran had an amputation with metacarpal resection of the left index finger.  

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 5153, applicable to amputation of the index finger, which is the maximum available rating for such an amputation involving the minor extremity.  A greater rating under the  diagnostic code addressing the Veteran's amputation is thus unavailable.  

Increased Rating for Scarring of the Left Hand

The Veteran filed his claim of entitlement to an increased rating in November 2010.  The Veteran underwent a VA examination in March 2011, at which time the examiner noted that the Veteran had three scars of the left hand: a scar on the left palm that measured 3cm x 0.2cm, a scar on the left palm and wrist that measured 14cm x 0.2cm, and a scar on the left dorsal hand that measured 10cm x 0.2cm.  All of the scars were superficial and linear.  None of the scars were painful, nor did they involve skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scars were not disfiguring, and they did not limit the Veteran's function.  

The Veteran underwent an additional VA examination in February 2014, at which time the examiner noted that the Veteran reported that he experienced pain in his scars, with his left palm getting sore after working for about two hours.  The Veteran's scars were stable.  The examiner found that the Veteran had an 8cm x 0.25cm linear scar of the left dorsal hand between the second and third fingers, and a 7cm x 0.25cm linear scar on the left palmar hand between the second and third fingers.  The Veteran's scars did not result in a limitation of function.  In a February 2014 examination addressing the Veteran's amputated left index finger, it was noted that the Veteran had an amputation with metacarpal resection of the left index finger.  While the Veteran had scars, the examiner noted that the Veteran's scars were not painful, unstable, and the total area of all related scars together was not greater than 39 square cm.  During the Veteran's November 2016 hearing before the undersigned, the Veteran stated that his scars were "not particularly" painful.  

Turning to an analysis of these facts, in evaluating the diagnostic codes potentially applicable to the Veteran's scarring, the Board notes that Diagnostic Code 7801 does not apply because the weight of the evidence is against a finding that the Veteran's scarring is deep or nonlinear.  For the same reason, Diagnostic Code 7802, applicable to superficial, nonlinear scarring, does not apply.  

The Veteran's scarring of the left hand currently rated as 10 percent disabling under Diagnostic Code 7804, applicable to scars that are unstable or painful.  Under this Diagnostic Code, a rating in excess of the currently-assigned 10 percent evaluation requires three or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2016).  In this case, the evidence does not show that the Veteran's scarring results in three or more painful scars.  While the February 2014 examiner noted that the Veteran complained of pain in his left hand following work, the same examiner indicated that this pain was not attributable to the Veteran's scars themselves.  Similarly, in November 2016, the Veteran stated that his scars were not particularly painful.  The Board thus finds that the weight of the evidence is against a finding that the Veteran had three or more painful scars, and a rating in excess of 10 percent is unavailable under Diagnostic Code 7804.  

The Board has also considered the potential applicability of Diagnostic Code 7805, applicable to "other" scars, which are to be rated based on limitation of function of the affected part.  In this case, the medical evidence, including the March 2011 and February 2014 examination reports, is against a finding that the Veteran's scars result in a limitation of function separate from the ratings that the Veteran already receives based on orthopedic impairment, neurological impairment, and amputation.  A greater rating is thus unavailable to the Veteran under Diagnostic Code 7805 based on functional limitation.  

In sum, a rating in excess of 10 percent for the Veteran's scarring of the left hand is unavailable.  


ORDER

A rating in excess of 20 percent for amputation of the left index finger is denied.

A rating in excess of 10 percent for scarring of the left hand is denied.


REMAND

The Veteran last received an examination addressing the Veteran's degenerative arthritis of the hand, including his impairment of motion, in March 2011.  While the March 2011 examiner incidentally recorded the Veteran's neurological complaints such as pain and numbness, the examiner did not perform a neurological examination.  Since March 2011, the Veteran has reported a significant change in his ability to move his hand.  For example, during the Veteran's November 2016 hearing before the undersigned, the Veteran reported that over the past three years, his index finger had crossed over his middle finger.  The Veteran further reported an inability to release his left hand after clenching the hand, and the Veteran held his hand in a clenched position throughout the hearing.  This level of functionality suggests a worsening of orthopedic symptoms since the Veteran's March 2011 examination, and it requires a neurological examination to determine the Veteran's current degree of impairment.  As such, the Veteran should be provided with an additional orthopedic examination and a neurological examination addressing the current severity of the symptoms associated with the Veteran's left hand.  

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran has alleged that he is unemployable due, in part, to the orthopedic and neurological symptoms associated with his left hand disability.  The resolution of the pending claims of entitlement to greater ratings may affect the Veteran's eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims that it is remanding.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the current nature and severity of the disability affecting the Veteran's left hand, including the Veteran's claimed inability to unclench his fist from a clenched position.  

With respect to the orthopedic examination, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing, for both his left and right hands. 

2.  Then readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


